Case 2:17-cv-01279-KK Document 112 Filed 01/22/21 Page 1 of 8 PageID #: 1381




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


JARED PRICE                                      :          CIVIL ACTION NO. 17-01279


VERSUS                                           :

QUALITY ENERGY
SERVICES, INC, ET AL                             :          MAGISTRATE JUDGE KAY
                                                                (By Consent)


                                     MEMORANDUM RULING


       Before the court is a Motion for Summary Judgment filed by defendant Quality Energy

Services (“QES”) which seeks dismissal of all claims asserted against it by plaintiff. Doc. 88.

Plaintiff Jared Price opposes the motion in part. Doc. 94. Quality has filed a reply [doc. 97] and

the matter is now ripe for review.

       For the following reasons, the Motion for Summary Judgment is GRANTED.

                                             I.
                                         BACKGROUND

       Plaintiff’s complaint alleges that he was injured while working as a plug and abandon

helper on a platform in the Gulf of Mexico when a pipe which was being lifted by a crane swung

and hit him causing him to fall to the deck. Doc. 1. The pipe then broke free from the crane and

fell onto plaintiff’s left leg. Id. Plaintiff named his employer, QES, Offshore Marine Contractors,

Inc., and W&T Offshore, Inc. as defendants. Id. He alleged that his employer QES was liable to

him as his Jones Act employer or alternatively under 33 U.S.C. § 905(b). Id. He alleged general

maritime and state law claims against Offshore Marine and W&T. Id. An amended complaint

added Greene’s Energy Group, LLC, and Industrial Solutions Group, LLC as additional defendants


                                                -1-
Case 2:17-cv-01279-KK Document 112 Filed 01/22/21 Page 2 of 8 PageID #: 1382




and alleged general maritime and various state law claims against them. Doc. 40. A second

amended complaint named Underwriters at Lloyd’s London and Joshua Suire, W&T’s contracted

company representative, as defendants. Doc. 61.

        Plaintiff’s employer QES filed this motion for summary judgment and maintains that there

are no material facts in dispute and that plaintiff cannot legally be considered a Jones Act seaman.

QES further maintains that plaintiff’s claims under 33 U.S.C. § 905(b) must likewise fail because

he cannot prove that QES committed any vessel-based negligence. Doc. 88.

        In response plaintiff concedes that his § 905(b) claims must fail.1 Plaintiff agrees that the

facts of this case are not in dispute but maintains that the facts show that he adequately satisfies

the criteria to be deemed a Jones Act seaman. Doc. 94.

                                                        II.
                                              APPLICABLE LAW

    A. Summary Judgment Standard

        A court should grant a motion for summary judgment when the movant shows “that there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” FED. R. CIV. P. 56. The party moving for summary judgment is initially responsible for

identifying portions of pleadings and discovery that show the lack of a genuine issue of material

fact. Tubacex, Inc. v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995). The court must deny the motion

for summary judgment if the movant fails to meet this burden. Id.

        If the movant makes this showing, however, the burden then shifts to the non-moving party

to “set forth specific facts showing that there is a genuine issue for trial.” Anderson v. Liberty

Lobby, Inc., 106 S.Ct. 2505, 2511 (1986) (quotations omitted). This requires more than mere


1
  The court commends plaintiff’s counsel for the professional candor in conceding this claim. We additionally note
that the briefs filed in this matter were thoroughly researched and very well written and acknowledge and thank both
counsel for their courteousness.

                                                        -2-
Case 2:17-cv-01279-KK Document 112 Filed 01/22/21 Page 3 of 8 PageID #: 1383




allegations or denials of the adverse party's pleadings. Instead, the nonmovant must submit

“significant probative evidence” in support of his claim. State Farm Life Ins. Co. v. Gutterman,

896 F.2d 116, 118 (5th Cir.1990). “If the evidence is merely colorable, or is not significantly

probative, summary judgment may be granted.” Anderson, 106 S.Ct. at 2511 (citations omitted).

       A court may not make credibility determinations or weigh the evidence in ruling on a

motion for summary judgment. Reeves v. Sanderson Plumbing Prods., Inc., 120 S.Ct. 2097, 2110

(2000). The court is also required to view all evidence in the light most favorable to the non-

moving party and draw all reasonable inferences in that party’s favor. Clift v. Clift, 210 F.3d 268,

270 (5th Cir.2000). Under this standard, a genuine issue of material fact exists if a reasonable trier

of fact could render a verdict for the nonmoving party. Brumfield v. Hollins, 551 F.3d 322, 326

(5th Cir.2008).

       In a Jones Act case the question of seaman status is a factual issue generally left to

resolution by a jury. Ardoin v. J. Ray McDermott & Co., 641 F.2d 277, 280 (5th Cir.1981).

However, “summary judgment is appropriate when the undisputed material facts establish beyond

question as a matter of law the lack of seaman status.” Hemba v. Freeport McMoran Energy

Partners, Ltd., 811 F.2d 276, 277 (5th Cir.1987)(quotations omitted).

   B. Jones Act Seaman Status

       To qualify as a seaman an employee must show (1) that his duties contributed to the

function of a vessel or the accomplishment of its mission; and (2) that he had “a connection to a

vessel in navigation (or to an identifiable group of vessels) that is substantial in terms of both its

duration and its nature.” Chandris, Inc. v. Latsis, 115 S.Ct. 2172, 2190 (1995). The Supreme

Court in Chandris admitted that satisfying the first prong of the test is relatively easy; the claimant

need only show that he “do[es] the ship's work.” Id. See also In re Endeavor Marine, Inc., 234



                                                  -3-
Case 2:17-cv-01279-KK Document 112 Filed 01/22/21 Page 4 of 8 PageID #: 1384




F.3d 287, 290 (5th Cir.2000). This threshold requirement is “very broad,” encompassing “[a]ll

who work at sea in the service of a ship.” Chandris, at 2190. The purpose of the second prong is

to “separate the sea-based maritime employees who are entitled to Jones Act protection from those

land-based workers who have only a transitory or sporadic connection to a vessel in navigation,

and therefore whose employment does not regularly expose them to the perils of the sea.” Id. The

“second prong constitutes a ‘status-based’ standard—i.e., ‘it is not the employee's particular job

that is determinative [of seaman status], but the employee’s connection to a vessel.’” Becker v.

Tidewater, Inc., 335 F.3d 376, 388 (quoting Chandris, at 2172)(alterations in original).

         In its motion QES maintains that plaintiff cannot establish the second prong of the test and

his status as a Jones Act seaman must be denied.2 Specifically, QES argues that plaintiff cannot

show that he had a permanent relationship with a particular vessel or fleet of vessels under common

ownership or control. Doc. 88, att. 1, pp. 33-47. Instead, it argues that plaintiff’s connection to

any vessel was “merely ‘transitory and fortuitous’ in nature and randomly initiated.” Id. at p. 46.

         The second part of the test requires that the claimant’s connection to a vessel must be

substantial in both its duration and its nature. Chandris, at 2191. The Supreme Court noted that

as a “rule of thumb…[a] worker who spends less than about 30 percent of his time in the service

of a vessel in navigation should not qualify as a seaman under the Jones Act.” Id. Further, to

satisfy the duration portion of the test, the claimant can show that he was employed on more than

a single vessel. As the Supreme Court stated, a claimant must establish the requisite connection

to “a vessel or fleet of vessels, and the latter concept requires a degree of common ownership or

control.” Harbor Tug and Barge Co. v. Papai, 117 S.Ct. 1535, 1543 (1997).




2
 In its reply memorandum QES also argues that plaintiff does not meet the first prong of the test. See generally doc.
97.

                                                         -4-
Case 2:17-cv-01279-KK Document 112 Filed 01/22/21 Page 5 of 8 PageID #: 1385




                                                 III.
                                             ANALYSIS

       Evidence submitted in connection with the motion for summary shows that plaintiff was

employed by QES as a plug and abandon helper from August 2016 until October 17, 2016, the

date of his accident. See doc. 88, att. 2, ¶ 2 and doc. 95, ¶ 2. On the date of the accident he was

on a platform in the Gulf of Mexico operated by W&T. Doc. 1, p. 2, ¶¶ 4-5. W&T contracted

with QES to provide plug and abandon services associated with the platform/well

decommissioning. W&T had chartered the liftboat L/B TOBY EYMARD (“EYMARD”) which

was owned and operated by defendant Offshore Marine. Id. at ¶¶ 4, 10. The EYMARD was

equipped with a crane attached to the vessel and an employee of Offshore Marine operated the

crane. Id. at ¶ 10.

       On the date of the accident plaintiff was on the W&T platform while the Offshore Marine

crane operator aboard the EYMARD was lifting pipe. Doc. 1, pp. 5-6, ¶¶ 19-20. As previously

stated, plaintiff was injured when a section of pipe became hung up on a piece of equipment and

swung and struck plaintiff in the chest causing him to fall on his leg. Id. at p. 6, ¶ 21.

       Deposition testimony submitted in connection with the motion for summary judgment

shows that, for the three months that he worked for QES, plaintiff was assigned to work offshore

for periods ranging from one week to a month and a half. Doc. 88, att. 3, p. 15. He always worked

on the same W&T platform and only worked on two different liftboats, the EYMARD owned by

Offshore Marine and another vessel, the name of which he could not recall, owned by a company

named Aries. Id. at p. 10. Plaintiff never assisted with navigation of any vessel, never did any

maintenance or repair work on any vessel, and never did any maintenance or repair work on the

crane aboard any vessel. Id. p. 11. Plaintiff ate and slept on the vessel because the platform was

being decommissioned. Id. pp. 11, 37. He estimated that his percentage of time on the platform


                                                  -5-
Case 2:17-cv-01279-KK Document 112 Filed 01/22/21 Page 6 of 8 PageID #: 1386




versus the vessel was 50% each workday. Id. p. 12. Plaintiff’s job assignments were sporadic

based on when QES had plug and abandon work and he never knew what vessel would be at the

platform when he arrived in the Gulf of Mexico. Id. at pp. 15, 40.

       Tommy Nelson the Vice President of HSE and Human Resources for QES testified that

QES owns small liftboats that are not capable of working in deep water offshore and that QES

does not charter any vessels. Doc. 88, att. 11, p. 7. Nelson testified that plaintiff, while working

as a plug and abandon helper for QES, would have never worked on a QES vessel. Id. at p. 11.

Plaintiff would have worked on other liftboats and those vessels would have been owned and

operated by someone other than QES. Id. According to Nelson, QES does not charter boats and

had nothing to do with the decision to retain the EYMARD for the W&T job. Id. at p. 12. Nelson

stated that a plug and abandon worker is assigned to a project for a fixed, relatively short period

of time and once the job is done, the worker has no association with the vessel unless by

happenstance he is assigned another job and the customer charters the same vessel. Id. at p. 13.

       Randy Hartdegens testified by deposition that he was a plug and abandon department

supervisor for QES and aboard the EYMARD on the date of plaintiff’s accident. Doc. 88, att. 12,

p. 3. The QES employees were not involved in any crew operations aboard the EYAMRD such

as navigation, docking, or maintenance. Id. at 5. He stated that he does not know in advance of

any job assignment which vessel will be used as a liftboat. Id. at 7. When he is assigned to a job,

he knows there will be a vessel out at the platform but he never knows which one it will be. Id.

He never has an expectation to go out to the same vessel when he is called out to any job. Id. at

7-8.

       In opposition to QES’s motion plaintiff argues that he worked on a single job site and spent

50% of his working hours on only two vessels at the site when he was injured. Doc. 94, p. 10. He



                                                -6-
Case 2:17-cv-01279-KK Document 112 Filed 01/22/21 Page 7 of 8 PageID #: 1387




contends that he satisfies the fleet requirement of Chandris because he worked a “total of 47 days

aboard the Eymard over the course of two months, working random hitches throughout.” Doc. 94.

p. 11. He urges the court to consider the “total circumstances” of his employment and suggests

that since “almost his entire time at QES” he was aboard this vessel, it “comprised an…identifiable

fleet of vessels subject to common ownership and control.” Id.

       In reply QES points out that, despite “commendable effort of counsel”, plaintiff cannot

meet either prong of the Chandris test. Doc. 97, p. 2. As to the first prong, QES argues that

plaintiff never performed any of the ship’s work and was not qualified to do so. Further, although

it concedes that plaintiff may have met the threshold temporal test (performing over 30% of his

work on a vessel), he cannot meet the fleet requirement of the second prong. QES maintains that

there is no common ownership or control because it, plaintiff’s employer, had nothing to do with

the choice of which vessel was employed at the plug and abandon project. Rather, plaintiff was

sporadically and temporarily placed on vessels owned by other entities. QES cites to Simon v.

Longnecker Properties, Inc., 2014 WL 2579980 (W.D. La. 6/9/2014), where plaintiff was injured

while he employed as a rigger by Longnecker and assigned to several vessels owned by various

companies other than Longnecker for relatively short periods of time. The court granted summary

judgment in favor of Longnecker finding that plaintiff was not a seaman under the Jones Act

because he “lacked a substantial connection to a vessel.” Id. at *3. In that opinion the court relied

on and cited the Fifth Circuit case of Roberts v. Cardinal Servs., Inc., 266 F.3d 368 (5th Cir.2011)

which stated:

           [A]pplication of the 30 percent test is the very means by which a substantial
           temporal connection is determined, regardless of whether a single vessel or
           a group of vessels is at issue. And, when a group of vessels is at issue, a
           worker who aspires to seaman status must show that at least 30 percent of
           his time was spent on vessels, every one of which was under his
           defendant’s-employer’s common ownership of control.


                                                 -7-
Case 2:17-cv-01279-KK Document 112 Filed 01/22/21 Page 8 of 8 PageID #: 1388




Id. at 376-77. Since none of the vessels plaintiff worked on were under QES’s ownership or

control, as set out in Roberts, QES maintains that its motion must be granted and plaintiff denied

seaman status.

       Plaintiff has not produced any probative evidence to support of his claim of seaman status.

The evidence shows that plaintiff worked on whatever vessel happened to be at the drilling

platform when he showed up to perform his plug and abandon work and that none of the vessels

were under QES’s common ownership or control. Accordingly we must find that plaintiff lacks a

substantial connection to a vessel or identifiable fleet of vessels and is not a Jones Act seaman.

Because we find that plaintiff has failed to meet the second prong of the Chandris test we need not

determine whether his work contributed to the function of the vessel. Plaintiff’s claims against

QES under the Jones Act must be dismissed. Additionally, as plaintiff had conceded, his claims

under 33 U.S.C. § 905(b) must also fail.

                                              IV.
                                           CONCLUSION

       For the reasons stated, the Motion for Summary Judgment filed by QES [doc. 88] is

GRANTED and plaintiff’s claims against QES under 33 U.S.C. § 905(b) and under the Jones Act

are dismissed with prejudice.

       THUS DONE AND SIGNED in Chambers this 22nd day of January, 2021.




                                                -8-
